DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claims 1-7, Examiner notes that applicant's use of “first”, “second”, “third”, “fourth”, etc. is considered a naming convention and has been interpreted consistently with the disclosure, i.e. that a fourth flow path is a flow path of the evaporator and is the fourth flow path defined with respect to the heat pipe, not that the evaporator has four flow paths. This convention is accepted to avoid the necessity of making numerous amendments to the disclosure to remove the redundant numbering.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “the second liquid pipe comprises a third pipe wall and a fourth pipe wall” is unclear. Does the second liquid pipe have a first pipe wall and a second pipe wall? To expedite prosecution, examiner interprets “the second liquid pipe comprises a third pipe wall and a fourth pipe wall” to read as “the second liquid pipe comprises a first pipe wall and a second pipe wall”. Examiner further interprets “the first pipe wall and the third pipe wall are connected to each other; and the partition wall is connected to the first pipe wall and the third pipe wall in a space between the second pipe wall and the fourth pipe wall.” to read as “the first pipe wall of the first liquid pipe and the first pipe wall of the second liquid pipe are connected to each other; and the partition wall is connected to the first pipe wall of the first liquid pipe and the first pipe wall of the second liquid pipe in a space between the second pipe wall of the first liquid pipe and the second pipe wall of the second liquid pipe.”

Regarding claim 5, the recitation “the second liquid pipe comprises a third pipe wall and a fourth pipe wall” is unclear. Does the second liquid pipe have a first pipe wall and a second pipe wall? To expedite prosecution, examiner interprets “the second liquid pipe comprises a third pipe wall and a fourth pipe wall” to read as “the second liquid pipe comprises a first pipe wall and a second pipe wall”. Examiner further interprets “wherein the third porous body comprises: a third outer side porous body that contacts the first pipe wall of the first liquid pipe; a third inner side porous body that contacts the second pipe wall of the first liquid pipe and that is opposed to the third outer side porous body across the first flow channel; and a third connecting porous body that connects the third outer side porous body and the third inner side porous body to each other, wherein the fourth porous body comprises: a fourth outer side porous body that contacts the first pipe wall of the second liquid pipe; a fourth inner side porous body that contacts the second pipe wall of the second liquid pipe and that is opposed to the fourth outer side porous body across the second flow channel.”
Regarding claim 5, the recitation regarding “the third porous body comprises”, “a third outer side porous body”, “a third inner side porous body”, and “a third connecting porous body” is unclear. Moreover, the recitation regarding “wherein the fourth porous body comprises”, “a fourth outer side porous body” “a fourth inner side porous body”, and “a fourth connecting porous body” is unclear. Does the third porous body have first and second of the: outer side porous body, inner side porous body, or connecting porous body? Does the fourth porous body have first, second, and third of the: outer side porous body, inner side porous body, or connecting porous body? To expedite prosecution, examiner interprets “the third porous body” and “the fourth porous body” to each have three portions that are connected to form one body.
NOTE: Examiner suggests applicant to amend the specification, without adding new matter, to incorporate any claim amendments that are directed to the 112(b) rejections above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over MACHIDA (US20190090385A1) and in view of LIU (US 20200292243 A1).

Regarding claim 1, MACHIDA teaches a loop type heat pipe (10: see MACHIDA’s Figures 1A and 2 annotated and edited by Examiner (hereinafter “Edited FIGs 1A and 2”)) comprising: 
An evaporator (21 and 31: hereinafter the first evaporator (21) and the second evaporator (31)) that vaporizes working fluids (see ¶ [0005-0006]); 
a first condenser (22) and a second condenser (32) that liquefy the working fluids respectively (see ¶ [0005-0006]); 
a first liquid pipe (24) that includes a first flow channel (channel inside 11) and connects the first evaporator (21) and the first condenser (22) to each other (see Edited FIGs 1A and 2); 
a second liquid pipe (34) that includes a second flow channel (channel inside 12) and connects the second evaporator (31) and the second condenser (32) to each other (see Edited FIGs 1A and 2); 
a first vapor pipe (23) that connects the first evaporator (21) and the first condenser (22) to each other (see Edited FIGs 1A and 2); and 
a second vapor pipe (33) that connects the second evaporator (31) and the second condenser (32) to each other (see Edited FIGs 1A and 2), 
wherein the evaporator (21 and 31) comprises: 
a third flow channel (see Edited FIGs 1A and 2) that is connected to the first liquid pipe (24) and the first vapor pipe (23);  
a fourth flow channel (MACHIDA teaches in ¶ [0036] that “Although not illustrated in detail, the evaporator 31 is constructed in the same manner as the evaporator 21”: see Edited FIGs 1A and 2) that is connected to the second liquid pipe (34) and the second vapor pipe (33); and 
wherein: 
the first flow channel (channel inside 11) is partitioned from the second flow channel (channel inside 12) and the fourth flow channel (see Edited FIGs 1A and 2) and communicates with the third flow channel (see Edited FIGs 1A and 2); and 
the second flow channel (channel inside 12) is partitioned from the first flow channel (channel inside 11) and the third flow channel (see Edited FIGs 1A and 2) and communicates with the fourth flow channel (see Edited FIGs 1A and 2).  
MACHIDA does not teach that the evaporator comprises a single evaporator that comprises a partition wall that partitions the third flow channel and the fourth flow channel from each other.  
However, having “a single evaporator comprises a partition wall that partitions the third flow channel and the fourth flow channel from each other” would merely requires a change in the configuration of MACHIDA’s first evaporator (21) and second evaporator (31) to be next to each other attached by the outer walls of the first evaporator and second evaporator (see Edited FIGs 1A and 2). It is noted, that there is no significant difference between (a single evaporator comprises a partition wall ,as disclosed by Applicant) and (MACHIDA’s first evaporator (21) and second evaporator (31) to be next to each other attached by the outer walls of the first evaporator and second evaporator, as modified by Examiner) since the partition wall (90) of current invention is a combination of the pipe walls 101 and 201, (as disclosed by Applicant: see paragraph [0033] c.f. Figures 3-4B). Moreover, a single evaporator comprises a partition wall separates two independent evaporation spaces with two different working fluids, is well-known configuration in the art, as evidenced by LIU (see partition wall 1d and two evaporation spaces 11 in LIU’s Figure 1a). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the loop type heat pipe of MACHIDA to have a single evaporator comprises a partition wall that partitions the third flow channel and the fourth flow channel from each other, by placing MACHIDA’s first evaporator and second evaporator to be next to each other attached by the outer walls of the first evaporator and second evaporator, as modified by Examiner. Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify MACHIDA by having a single evaporator comprises a partition wall separates two independent evaporation spaces, as taught by LIU. Such modification will have the benefits of providing twice the cooling effect by means of the two condensers connected to a single evaporator that is attached to single heat source.








    PNG
    media_image1.png
    910
    1459
    media_image1.png
    Greyscale

MACHIDA’s Figures 1A and 2 annotated and edited by Examiner 

Regarding claim 2, MACHIDA as modified in claim 1 teaches wherein: the first liquid pipe (24) comprises a first pipe wall (W1P1: see Edited FIGs 1A and 2) and a second pipe wall (W2P1) that are opposed to each other across the first flow channel (see Edited FIGs 1A and 2); the second liquid pipe (34) comprises a third pipe wall (W1P2) and a fourth pipe wall (W2P2) that are opposed to each other across the second flow channel (see Edited FIGs 1A and 2); the first pipe wall (W1P1) and the third pipe wall (W1P2) are connected to each other (see the first pipe wall (W1P1) and the third pipe wall (W1P2) are connected to each other via (PW) as modified: see Edited FIGs 1A and 2); and the partition wall (PW: as modified) is connected to the first pipe wall (W1P1) and the third pipe wall (W1P2) in a space between the second pipe wall (W2P1) and the fourth pipe wall (W2P2: see Edited FIGs 1A and 2).
Regarding claim 3, MACHIDA as modified in claim 1 teaches wherein the evaporator (21 and 31:as modified) further comprises: a first porous body (see Edited FIGs 1A and 2) that is disposed in the third flow channel (see Edited FIGs 1A and 2); and a second porous body (see Edited FIGs 1A and 2) that is disposed in the fourth flow channel (see Edited FIGs 1A and 2).

Regarding claim 4, MACHIDA as modified in claim 1 teaches wherein: the first liquid pipe (24) comprises a third porous body (see Edited FIGs 1A and 2) that is separated from the first porous body (see Edited FIGs 1A and 2); and the second liquid pipe (34) comprises a fourth porous body (see Edited FIGs 1A and 2) that is separated from the second porous body (see Edited FIGs 1A and 2).

Regarding claim 5, MACHIDA as modified in claim 1 teaches wherein the first liquid pipe (24) comprises a first pipe wall (W1P1: see Edited FIGs 1A and 2) and a second pipe wall (W2P1) that are opposed to each other across the first flow channel (see Edited FIGs 1A and 2), and the second liquid pipe (34) comprises a third pipe wall (W1P2) and a fourth pipe wall (W2P2) that are opposed to each other across the second flow channel (see Edited FIGs 1A and 2);
wherein the third porous body (see MACHIDA’s Figure 2 (porous) annotated and edited by Examiner (hereinafter “Edited FIG 2 (porous)”) comprises: a third outer side porous body (see Edited FIG 2 (porous)) that contacts the first pipe wall (W1P1); a third inner side porous body (see Edited FIG 2 (porous)) that contacts the second pipe wall (W2P1) and that is opposed to the third outer side porous body across the first flow channel (see Edited FIG 2 (porous)); and a third connecting porous body (see Edited FIG 2 (porous)) that connects the third outer side porous body (see Edited FIG 2 (porous)) and the third inner side porous body to each other (see Edited FIG 2 (porous)), wherein the fourth porous body comprises: a fourth outer side porous body (see Edited FIG 2 (porous)) that contacts the third pipe wall (W1P2) ; a fourth inner side porous body (see Edited FIG 2 (porous)) that contacts the fourth pipe wall (W2P2) and that is opposed to the fourth outer side porous body across the second flow channel (see Edited FIG 2 (porous)); and a fourth connecting porous body (see Edited FIG 2 (porous)) that connects the fourth outer side porous body and the fourth inner side porous body to each other (see Edited FIG 2 (porous)) , wherein the first porous body is opposed to the third connecting porous body across a gap (see Edited FIG 2 (porous)), and the second porous body is opposed to the fourth connecting porous body across a gap (see Edited FIG 2 (porous)).










    PNG
    media_image2.png
    917
    1449
    media_image2.png
    Greyscale
MACHIDA’s Figure 2 (porous) annotated and edited by Examiner 


Regarding claim 6, MACHIDA as modified in claim 1 teaches wherein: each of the evaporator (21 and 31:as modified), the first condenser (22), the second condenser (32), the first liquid pipe (24), the second liquid pipe (34), the first vapor pipe (23), and the second vapor pipe (33) is configured by a plurality of metal layers stacked on one another (see ¶ [0099]: c.f. Figures 1B and 4).

Regarding claim 7, MACHIDA as modified in claim 1 teaches the first vapor pipe (23) comprises a fifth flow channel (see Edited FIG 2 (porous) that communicates with the third flow channel (see Edited FIG 2 (porous)); the second vapor pipe (33) comprises a sixth flow channel (see Edited FIG 2 (porous)) that communicates with the fourth flow channel (see Edited FIG 2 (porous)).
MACHIDA does not explicitly teach wherein: a volume of the fourth flow channel is larger than a volume of the third flow channel; and a volume of the sixth flow channel is larger than a volume of the fifth flow channel. However, the fourth flow channel and the sixth flow channel are independent from the third flow channel and the fifth flow channel (as disclosed by Applicant: see paragraph [0038] c.f. Figures 3-4B). Moreover, Applicant indicated that the fourth and the sixth flow channels operate independently from the third and the fifth flow channels. Therefore, changing the volume of the first (fourth, and sixth flow channels) would not affect the performance of the last (third and fifth flow channels). Furthermore, changing the volume of the fourth flow channel and the volume of the sixth flow channel would not make them perform differently besides predictable results (e.g. increasing the heat capacity of the fourth flow channel and the sixth flow channel).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the volume of the fourth flow channel to be larger than the volume of the third flow channel; and to change the volume of the sixth flow channel to be larger than the volume of the fifth flow channel, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). It is well known in the art that the larger the volume of flow channel in heat pipe the better the heat exchange efficiency and that many design parameters are taken into consideration when determining the volume of flow channel (e.g. the place where the heat pipe intended to be used in).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 10:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           




	/TAVIA SULLENS/               Primary Examiner, Art Unit 3763